PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/753,006
Filing Date: 15 Feb 2018
Appellant(s): ZHONG et al.



__________________
Christopher Mark Atkinson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 Jan. 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 Sep. 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (Dissertation, Oxford; published 1980), in view of Doi et al. (JOC; published 18 May 2015; see IDS filed on 2 Jul. 2020) and of Elsinga et al. (Methods; published 2002).


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (Dissertation, Oxford; published 1980), in view of Doi et al. (JOC; published 18 May 2015; see IDS filed on 2 Jul. 2020) and Elsinga et al. (Methods; published 2002), in further view of Peng et al. (WO 2013/170656 A1-English translation; published 2013).


(2) Response to Argument


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

	Appellants assert that the original specification via examples 4 and 5 teaches the experimental procedure, results and analysis of the how the radioisotope 18F substituted thiamine is synthesized as a PET tracer and the radioisotope 18F substituted 18F substituted thiamine is synthesized as a PET tracer and the radioisotope 18F substituted thiamine diagnoses AD by illustration and disclosure of the radioisotope 18F substituted thiamine successfully entering the brain of mice as shown by the peaks illustrated in Fig. 5 of the original drawings relative to brains of mice in control group which does diagnose AD and tumors. The radioisotope 18F substituted thiamine diagnoses AD and tumors by the radioisotope 18F substituted thiamine successfully entering the brain and the uptake in brain of thiamine-deficient mice is greater than that in normal control and thus the radioisotope 18F substituted thiamine preparation of a brain imaging tracer diagnoses AD.  Claim 1 is clear and definite.

Appellants arguments filed 25 Jan. 2022 have been fully considered but they are not persuasive. Initially instant claim 1 is directed to a radioisotope 18F substituted thiamine or a salt thereof which is 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fuoroethyl)-4-methylthiazolinium or a salt thereof wherein the fluorine element in the fluoroethyl on the thiazole ring is radioisotope 18F, having the chemical structure of formula I.  The limitations of therein the radioisotope 18F substituted thiamine is synthesized as a PET tracer and diagnosis an Alzheimer’s disease or a tumor add ambiguity to the claim.  The chemical structure of formula (I) already contains an 18F and thus the chemical structure of formula (I) is a PET tracer.  18F substituted thiamine is synthesized as a PET tracer is a product by process limitation or if it attempts to limit the chemical structure of formula (I) in amount or in some other way. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The limitations of wherein the radioisotope 18F substituted thiamine diagnoses an Alzheimer’s disease is indefinite because the radioisotope 18F substituted thiamine is a compound and a compound cannot diagnose, which is a mental activity, by recognizing the signs or symptoms of AD or a tumor.  Examples 4 and 5 in the specification merely describe PET experiments where the animals in the treatment group were fed with thiamine deficient diet and animals in the control groups were fed with normal diet.  The 18F substituted thiamine uptake in the brains of thiamine deficient group was obviously increased.  In these examples the radioisotope 18F substituted thiamine is not diagnosing AD or a tumor but instead exhibiting biodistribution after administration. The cited lines of text on pages 5 and 9 of the specification merely states that the radioisotope 18F substituted thiamine is for use in future diagnosis research of AD and tumors.  Claim 1 does not state that the radioisotope 18F substituted thiamine is for use in future diagnosis research of AD and tumors in clinical trials.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (Dissertation, Oxford; published 1980), in view of Doi et al. (JOC; published 18 May 2015; see IDS filed on 2 Jul. 2020) and of Elsinga et al. (Methods; published 2002).


Appellants assert that none of Potter, Doi, and Elsinga disclose all claimed limitations of claim 1.  Appellants assert that none of Potter, Doi, and Elsinga disclose the limitation wherein the radioisotope 18F substituted thiamine is synthesized as a PET tracer and diagnoses an AD or a tumor.  Potter does not provide any use of his undertaking of synthesis of fluorinated analogues of thiamine and precursors 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fluoroethyl)-4-methylthiazolinium) of compound 12.  Potters compound 12 and 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fluoroethyl)-4-methylthiazolinium are not disclosed as being used as a PET tracer nor is there any disclosure in Potter of any radioisotope 18F substituted thiamine nor any disclosure of any fluorine element in the fluoroethyl on any thiazole ring being radioisotope 18F nor any disclosure of compound 12 and 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fluoroethyl)-4-methylthiazolinium diagnosing AD or a tumor.  Appellants claim limitations “A radioisotope 18F substituted thiamine or salt thereof which is 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fluoroethyl)-4-methylthiazolinium or a salt thereof wherein the fluoroethyl on the thiazole ring is radioisotope 18F, having a chemical structure of formula (I) are still not met by Potter or Doi nor the combination of Potter and Doi. Doi discloses 11C and 18F.  Elsing teaching labeling with 11C and 18F.  However, just the disclosure of a radioisotope does not provide any reason for modification.  Elsinga did not give any direction or suggestion that it is possible to replace the position emitting radioisotope 11C of compounds for imaging of Vitamin B1 as disclosed in Elsinga where the compounds in Doi are different from the compouns of both Doi and Potter.  The reliance on Doi is improper and incorrect since the Examiner is changing the intended purpose and principle of operation of Doi and Doi’s compounds.  
	Since the prior art reference of Potter does not provide any utility for his compound 12 and 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fluoroethyl)-4-methylthiazolinium diagnosing AD or a tumor, then the prior art references of Doi and Elsinga do not provide Appellants formula (I) nor is there any reason for one of ordinary skill in the art to make 
	None of the applied reference disclose Appellants claimed structure of claim 1 diagnosing AD or a tumor and therefore Appellants claim 1 is not obvious over the applied prior art.  There is no teaching in any reference which states removing Br- and substituting the Br- with any element or compound.  The examiners assumption of modifying Potter by substituting Br- with Cl- is in error. 
	Appellants assert that the combination of Potter, Doi, and Elsinga must not destroy functionality of the art.  The prior art of Doi is directed towards the synthesis of 11C for vivo molecular imaging of Vitamin B1 and the prior art of Elsinga discloses nucleophilic substitution with 18F to investigate glucose consumption.  Modifying Doi’s disclosed compound containing 11C with Elsinga’s 18F compound, where Elsinga’s compound is different than the compound disclosed in Doi will change unsatisfactorily the intended purpose of Doi from imaging Vitamin B1 to the investigation of glucose consumption.
	Appellants assert that there is no rationale for combining Potter and Doi.  There would be no motivation to modify the fluoroethyl thiamine anticoccidial in Potter by substituting its F with 18F because neither Potter nor Doi alone or in combination disclose the radioisotope 18F substituting thiamine is synthesized as a PET tracer and diagnoses an AD or a tumor.

Appellants arguments filed 25 Jan. 2022 have been fully considered but they are not persuasive. The combination of Potter, Doi and Elsinga disclose and make obvious all the limitations of a radioisotope 18F substituted thiamine or a salt thereof which is 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fuoroethyl)-4-methylthiazolinium or a salt thereof wherein the fluorine element in the fluoroethyl on the thiazole ring is radioisotope 18F, having the chemical structure of formula I.  The limitation of wherein the 18F substituted thiamine synthesized as a PET tracer is merely a product by process limitation.  Product by process limitation are limited to 18F substituted thiamine diagnoses an AD or a tumor as understood by the cited sections of the specification merely states an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Potter discloses fluorothiamine, 12, which is 3-[(4-amino-2-methypyrimidin-5-yl)methyl]-5-(2-fluoroethyl)-4-methylthiazolium wherein the fluorine element in the fluoroethyl of the thiazole ring is not radioisotope 18F.  Potter teaches vitamin activity and Potter is concerned with the development of vitamin derivatives to provide potential antimicrobial agents which are non-toxic to man.  Potter teaches that fluorine is a good analogue of the hydroxyl group and consequently Potter suggests that fluorothiamine 12 is a good analogue of thiamine.  Doi teaches the advantages of PET imaging thiamine.  Doi increased the cost of thiamine by incorporating a positron emitting radionuclide into thiamine.  Doi teaches that PET imaging could provide valuable scientific information and insight by evaluating the in vivo pharmacokinetics of thiamine.  PET is a powerful bioscientific and clinical technique that is used to image the molecular events involved in biochemical, physiological, and pathological processes in both animals and human.  Unlike its good congener fluorothiamine, thiamine does not contain a native fluorine.  Consequently Doi developed [11C]thiamine.  Elsinga teaches that fluorine-18 is an advantageous PET isotope.  An advantage of fluorine-18 is the possibility of distributing radiopharmaceuticals to hospitals without access to a cyclotron.  An increasing preference for fluorine-18 over carbon-11 can be expected, since the former radioisotope leads to higher specific activities and 18F-fluorinated radiopharmaceuticals can be distributed to PET facilities that do not possess a cyclotron.  A recognized advantage is one of the strongest reasons to combine.  A person of ordinary skill in the art would have been motivated to modify the fluorothiamine in Potter by incorporating a positron emitting radioisotope in order to 18F in order to gain the advantages of a PET tracer with high specific activity and capable of being distributed to PET facilities without a cyclotron.  It is prima facie obvious to substitute one halogen for another.  See Ex Parte Wiseman, 98 USPQ 277, 1953.  It would have been obvious to a person of ordinary skill in the art to Br- in the compound of Potter with Cl- because it would have been expected to result in an equivalent thiamine analogue.  
   

	Appellants assert that the present inventors identified a problem others did not.  Potter is only interested in providing a preparation method of thiazole which possesses antibacterial properties.  Potter fails to identify the problem of the claimed invention.  The claimed invention is patentable because the inventor identified a problem that was different than in the prior art and the Appellant therefore had reason to modify the compound of claim 1.  A skilled person without knowing the problem of the existing AD diagnostic biomarkers would not be modifying a compound and coming up with a compound that would increase the cost of the final product.

Appellants arguments filed 25 Jan. 2022 have been fully considered but they are not persuasive. Potter is not required to identify the same problem as Appellants identified.  The fact that Appellants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   A skilled person attempting to provide valuable scientific information and insight into the fluorothiamine’s in vivo behavior as a vitamin analogue and antimicrobial agent would have 18F. Doi who is a skilled person increased the cost of thiamine by incorporating a positron emitting radionuclide.  
.

	Appellants assert non-analogous art.  The present application’s field of endeavor is not the good analogue of thiamine which is expected to bind the thiazole phosphokinase and bacteria but rather providing a radiolabeled thiamine useful in the diagnosis of AD.  Potter is not in the same field of endeavor as the claimed inventions.  The claimed invention is from the field of the diagnosis of AD.  The problem faced by Potter is to provide a good analogue of thiamine which is expected to bind to thiazole phosphokinase and bacteria.  The problem faced by the inventor is completely different.

Appellants arguments filed 25 Jan. 2022 have been fully considered but they are not persuasive. The present claims field of endeavor is a radioisotope 18F substituted thiamine or a salt thereof which is 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fuoroethyl)-4-methylthiazolinium or a salt thereof wherein the fluorine element in the fluoroethyl on the thiazole ring is radioisotope 18F, having the chemical structure of formula I.  Potter discloses a fluorothiamine which is 3-[(4-amino-2-methylpyrimidin-5-yl)methyl]-5-(2-fuoroethyl)-4-methylthiazolinium or a salt thereof wherein the fluorine element in the fluoroethyl on the thiazole ring is not radioisotope 18F and consequently Potter is analogous art as being in the same field of endeavor.  Instant claim 1 relates to a PET tracer.  Both Doi and Elsinga relate to PET tracers and consequently Doi and Elsinga are analogous art as being in the same field of endeavor.   All of Potter, Doi, Elsinga and the instant claims relate to pharmaceuticals for in vivo use and consequently all of Potter, Doi, Elsinga and the instant claims are in the same field of endeavor. 


	Appellants asset hindsight.  The Examiner’s obviousness arguments are guided by hindsight analysis through which the Examiner has chosen disparate disclosures from each reference to meet the claim limitations.  The Examiner is just piecing together elements from Potter, Doi and Elsinga to arrive at the claimed invention.

Appellants arguments filed 25 Jan. 2022 have been fully considered but they are not persuasive. The above obviousness rejection is based on the teachings of Potter, Doi and Elsinga and it is not derived from Appellants disclosure.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The above rejection is based solely on the substitution of one isotope for another.  Both Doi and Elsinga teach that it is advantageous to substitute one isotope with PET isotope in order gain the advantages of a PET tracer.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (Dissertation, Oxford; published 1980), in view of Doi et al. (JOC; published 18 May 2015; see IDS filed on 2 Jul. 2020) and Elsinga et al. (Methods; published 2002), in further view of Peng et al. (WO 2013/170656 A1-English translation; published 2013).

	Appellants assert non-analogous art.  Peng is not from the same field of endeavor as the claimed invention since Peng is related to anticoccidial drugs.  The claimed invention is from the 

Appellants arguments filed 25 Jan. 2022 have been fully considered but they are not persuasive.  Peng relates to fluoroethyl thiamine which is a fluorothiamine homolog.  Indeed, fluoroethyl thiamine is a antimicrobial agent. The claims relate to a method of synthesizing a radioisotope 18F substituted thiamine and consequently the claims relate to the field of chemical synthesis.  Peng relates to a method of synthesizing a good analog of thiamine and consequently Peng is in the same field of endeavor as the claims.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN R DONOHUE/Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618   

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.